 



EXHIBIT 10.1
REGISTRATION RIGHTS AGREEMENT
          THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and
entered into as of March 26, 2008, by and among MPT Operating Partnership, L.P.,
a Delaware limited partnership (the “Issuer”), Medical Properties Trust, Inc., a
Maryland corporation (the “Guarantor”), and UBS Securities LLC, as
representative (the “Representative”) of the initial purchasers (collectively,
the “Initial Purchasers”) pursuant to that certain Purchase Agreement, dated
March 20, 2008 (the “Purchase Agreement”), among the Issuer, the Guarantor and
the Initial Purchasers.
          In order to induce the Initial Purchasers to enter into the Purchase
Agreement, the Guarantor has agreed to provide the registration rights set forth
in this Agreement. The execution and delivery of this Agreement is a condition
to the closing under the Purchase Agreement. The terms “herein,” “hereof,”
“hereto,” “hereinafter” and similar terms, as used in this Agreement, shall in
each case refer to this Agreement as a whole and not to any particular section,
paragraph, sentence or other subdivision of this Agreement.
          The Guarantor agrees with the Initial Purchasers (i) for their benefit
as Initial Purchasers and (ii) for the benefit of the beneficial owners
(including the Initial Purchasers) from time to time of the Notes and the
Covered Securities (as defined herein) (each of the foregoing a “Holder” and,
together, the “Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
the respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following meanings:
     (a) “additional interest” has the meaning set forth in Section 2(e) hereof.
     (b) “Additional Interest Accrual Period” has the meaning set forth in
Section 2(e) hereof.
     (c) “Additional Interest Amount” has the meaning set forth in Section 2(e)
hereof.
     (d) “Additional Interest Payment Date” means each April 1 and October 1 of
each year.
     (e) “Affiliate” means, with respect to any specified person, an
“affiliate,” as defined in Rule 144, of such person.
     (f) “Amendment Effectiveness Deadline Date” has the meaning set forth in
Section 2(d) hereof.
     (g) “Automatic Shelf Registration Statement” has the meaning ascribed to it
in Rule 405.

1



--------------------------------------------------------------------------------



 



     (h) “Business Day” means each day on which the New York Stock Exchange is
open for trading.
     (i) “Claim” has the meaning set forth in Section 9(o) hereof.
     (j) “Common Stock” means the shares of common stock, $0.001 par value per
share, of the Guarantor and any other shares of capital stock as may constitute
“Common Stock” for purposes of the Indenture, including the Underlying Common
Stock.
     (k) “Covered Security” has the meaning set forth in Section 1(rr) hereof.
     (l) “Designated Event Repurchase Date” has the meaning ascribed to it in
the Indenture.
     (m) “Effectiveness Deadline Date” has the meaning set forth in Section 2(a)
hereof.
     (n) “Effectiveness Period” means a period that begins as of the date the
Initial Shelf Registration Statement becomes effective under the Securities Act
and terminates (subject to extension pursuant to Section 3(k) hereof) when there
are no Registrable Securities outstanding.
     (o) “Event” has the meaning set forth in Section 2(e) hereof.
     (p) “Event Date” has the meaning set forth in Section 2(e) hereof.
     (q) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
     (r) “Exchange Price” has the meaning ascribed to it in the Indenture.
     (s) “Exchange Rate” has the meaning ascribed to it in the Indenture.
     (t) “Filing Deadline Date” has the meaning set forth in Section 2(a)
hereof.
     (u) “FINRA Rules” has the meaning set forth in Section 3(t) hereof.
     (v) “Form S-1” means Form S-1 under the Securities Act.
     (w) “Form S-3” means Form S-3 under the Securities Act.
     (x) “Holder” has the meaning set forth in the preamble hereto.
     (y) “Holder Information” has the meaning set forth in Section 6(b) hereof.
     (z) “Indemnified Party” has the meaning set forth in Section 6(c) hereof.
     (aa) “Indemnifying Party” has the meaning set forth in Section 6(c) hereof.

2



--------------------------------------------------------------------------------



 



     (bb) “Indenture” means the Indenture, dated as of March 26, 2008, among the
Guarantor, the Issuer and the Trustee, pursuant to which the Notes are being
issued.
     (cc) “Initial Purchasers” has the meaning set forth in the preamble hereto.
     (dd) “Initial Shelf Registration Statement” has the meaning set forth in
Section 2(a) hereof.
     (ee) “Issue Date” means March 26, 2008.
     (ff) “Managing Underwriters” has the meaning set forth in Section 8(a)
hereof.
     (gg) “Material Event” has the meaning set forth in Section 3(k) hereof.
     (hh) “Notes” means the 9.25% Exchangeable Senior Notes due 2013 of the
Issuer to be purchased pursuant to the Purchase Agreement.
     (ii) “Notice and Questionnaire” means a written questionnaire containing
substantially the information called for by the Selling Securityholder Notice
and Questionnaire attached as Annex A to the offering memorandum, dated
March 20, 2008, relating to the offering of the Notes.
     (jj) “Notice Holder” means, on a given date, any Holder that has delivered
a Notice and Questionnaire to the Guarantor on or prior to such date, provided
not all of such Holder’s Registrable Securities that have been registered for
resale pursuant to a Notice and Questionnaire have been sold in accordance with
a Shelf Registration Statement.
     (kk) “Proceeding” has the meaning set forth in Section 6(c) hereof.
     (ll) “Prospectus” means each prospectus relating to any Shelf Registration
Statement, including all supplements and amendments to such prospectus, in each
case in the form furnished pursuant to this Agreement by the Guarantor to
Holders or filed by the Guarantor with the SEC pursuant to Rule 424 or as part
of such Shelf Registration Statement, as the case may be, and in each case
including all materials, if any, incorporated by reference or deemed to be
incorporated by reference in such prospectus.
     (mm) “Purchase Agreement” has the meaning set forth in the preamble hereof.
     (nn) “Record Date” means, (i) March 15, with respect to an Additional
Interest Payment Date that occurs on April 1 and (ii) September 15, with respect
to an Additional Interest Payment Date that occurs on October 1.
     (oo) “Record Holder” means, with respect to an Additional Interest Payment
Date relating to a Registrable Security for which any Additional Interest Amount
has accrued, a Notice Holder that was the holder of record of such Registrable
Security at the close of business on the Record Date relating to such Additional
Interest Payment Date.

3



--------------------------------------------------------------------------------



 



     (pp) “Redemption” means the redemption of the Notes pursuant to
Section 3.01 of the Indenture.
     (qq) “Redemption Date” has the meaning ascribed to it in the Indenture.
     (rr) “Registrable Securities” means the Underlying Common Stock initially
issuable in exchange for the Notes initially sold to the Initial Purchasers, and
any securities into or for which such Underlying Common Stock has been converted
or exchanged, and any security issued with respect thereto upon any stock
dividend, split or similar event (each of the foregoing, a “Covered Security”)
until, in the case of any such security, the earliest of:
          (i) the date on which such security has been effectively registered
under the Securities Act and disposed of in accordance with the Registration
Statement relating thereto;
          (ii) the date on which such security may be resold without restriction
pursuant to Rule 144 or any successor provision thereto;
          (iii) the date on which such security has been publicly sold pursuant
to Rule 144 or any successor provision thereto; or
          (iv)the date on which such security ceases to be outstanding.
     (ss) “Registration Expenses” has the meaning set forth in Section 5 hereof.
     (tt) “Registration Statement” means each registration statement, under the
Securities Act, of the Guarantor that covers any of the Registrable Securities
pursuant to this Agreement, including amendments and supplements to such
registration statement and including all post-effective amendments to, all
exhibits of, and all materials incorporated by reference or deemed to be
incorporated by reference in, such registration statement, amendment or
supplement.
     (uu) “Repurchase Upon Designated Event” means a repurchase of the Notes
pursuant to Section 3.05 of the Indenture.
     (vv) “Rule 144” means Rule 144 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (ww) “Rule 144A” means Rule 144A under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (xx) “Rule 405” means Rule 405 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.

4



--------------------------------------------------------------------------------



 



     (yy) “Rule 415” means Rule 415 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (zz) “Rule 424” means Rule 424 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (aaa) “Rule 430B” means Rule 430B under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (bbb) “Rule 456” means Rule 456 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (ccc) “Rule 457” means Rule 457 under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     (ddd) “SEC” means the Securities and Exchange Commission.
     (eee) “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated by the SEC thereunder.
     (fff) “Shelf Registration Statement” means the Initial Shelf Registration
Statement and any Subsequent Shelf Registration Statement.
     (ggg) “Subsequent Shelf Registration Statement” has the meaning set forth
in Section 2(b) hereof.
     (hhh) “Subsequent Shelf Registration Statement Effectiveness Deadline Date”
has the meaning set forth in Section 2(d) hereof.
     (iii) “Suspension Notice” has the meaning set forth in Section 3(k) hereof.
     (jjj) “Suspension Period” has the meaning set forth in Section 3(k) hereof.
     (kkk) “TIA” means the Trust Indenture Act of 1939, as amended.
     (lll) “Trustee” means Wilmington Trust Company, the trustee under the
Indenture.
     (mmm) “Underlying Common Stock” means the Common Stock issuable upon
exchange of the Notes or upon Redemption or Repurchase Upon Designated Event.
     (nnn) “Well-Known Seasoned Issuer” has the meaning ascribed to it in
Rule 405.
     2. Shelf Registration.

5



--------------------------------------------------------------------------------



 



     (a) The Guarantor shall prepare and file, or cause to be prepared and
filed, with the SEC, as soon as practicable but in any event by the date (the
“Filing Deadline Date”) that is one hundred twenty (120) days after the Issue
Date, a Registration Statement (the “Initial Shelf Registration Statement”) for
an offering to be made on a delayed or continuous basis pursuant to Rule 415
registering the resale from time to time by Holders thereof of all of the
Registrable Securities (or, if registration of Registrable Securities not held
by Notice Holders is not permitted by the rules and regulations of the SEC, then
registering the resale from time to time by Notice Holders of their Registrable
Securities). The Initial Shelf Registration Statement shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders. In
no event shall the Initial Shelf Registration Statement be filed with the SEC
prior to completion of the offering of the Notes contemplated by the Purchase
Agreement. If the Initial Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Guarantor shall use its commercially reasonable best
efforts to cause the Initial Shelf Registration Statement to become effective
under the Securities Act as promptly as practicable but in any event by the date
(the “Effectiveness Deadline Date”) that is two hundred ten (210) days after the
Issue Date. The Guarantor shall use its commercially reasonable best efforts to
keep the Initial Shelf Registration Statement (and any Subsequent Shelf
Registration Statement) continuously effective under the Securities Act from the
date the Shelf Registration Statement is declared effective until the earlier of
(i) the twentieth (20th) trading day immediately following the maturity date of
the Notes and (ii) the date upon which there are no Notes or Registrable
Securities outstanding. At the time the Initial Shelf Registration Statement
becomes effective under the Securities Act, each Holder that became a Notice
Holder on or before the 15th day before the date of such effectiveness shall be
named as a selling securityholder in the Initial Shelf Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of Registrable Securities in accordance with
applicable law.
     (b) If, for any reason, at any time during the Effectiveness Period any
Shelf Registration Statement ceases to be effective under the Securities Act, or
ceases to be usable for the purposes contemplated hereunder, the Guarantor shall
use its commercially reasonable best efforts to promptly cause such Shelf
Registration Statement to become effective or usable under the Securities Act
(including obtaining the prompt withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement), and in any event shall,
within thirty (30) days of such cessation of effectiveness or usability, (i)
amend such Shelf Registration Statement in a manner reasonably expected to
obtain the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement or (ii) file an additional Registration Statement (a
“Subsequent Shelf Registration Statement”) for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 registering the resale from
time to time by Holders thereof of all securities that are Registrable
Securities as of the time of such filing (or, if registration of Registrable
Securities not held by Notice Holders is not permitted by the rules and
regulations of the SEC, then registering the resale from time to time by Notice
Holders of their securities that are Registrable Securities as of the time of
such filing). If a Subsequent Shelf Registration Statement is filed and such
Subsequent Shelf Registration Statement is not an Automatic Shelf Registration
Statement, the Guarantor shall use its

6



--------------------------------------------------------------------------------



 



commercially reasonable best efforts to cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as
practicable after such filing, but in no event later than the Subsequent Shelf
Registration Statement Effectiveness Deadline Date. The Guarantor shall use its
commercially reasonable best efforts to keep such Subsequent Shelf Registration
Statement (or another Subsequent Shelf Registration Statement) continuously
effective under the Securities Act from the date the Subsequent Shelf
Registration Statement is declared effective until the earlier of (i) the
twentieth (20th) trading day immediately following the maturity date of the
Notes and (ii) the date upon which there are no Notes or Registrable Securities
outstanding. Each such Subsequent Shelf Registration Statement, if any, shall
provide for the registration of such Registrable Securities for resale by such
Holders in accordance with any reasonable method of distribution elected by the
Holders.
     (c) The Guarantor shall supplement and amend any Shelf Registration
Statement if required by the rules, regulations or instructions applicable to
the registration form used by the Guarantor for such Shelf Registration
Statement, if required by the Securities Act or, if necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, as reasonably requested by the Representative or the Trustee on
behalf of the Holders of the Registrable Securities covered by such Shelf
Registration Statement.
     (d)
          (i) Each Holder of Registrable Securities agrees that, if such Holder
wishes to sell Registrable Securities pursuant to a Shelf Registration Statement
and related Prospectus, it will do so only in accordance with this Section 2(d)
and Section 3(k). Each Holder of Registrable Securities wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver a completed and executed Notice and Questionnaire
to the Guarantor, together with any other information the Guarantor may
reasonably request, prior to any attempted or actual distribution of Registrable
Securities under a Shelf Registration Statement. If a Holder becomes a Notice
Holder after the 15th day before the date the Initial Shelf Registration
Statement becomes effective under the Securities Act, the Guarantor shall use
its commercially reasonable best efforts to, after the date such Holder became a
Notice Holder, and in any event, subject to clause (B) below, within the later
of (x) twenty (20) Business Days after such date or (y) twenty (20) Business
Days after the expiration of any Suspension Period that either (I) is in effect
when such Holder became a Notice Holder or (II) is put into effect within twenty
(20) Business Days after the date such Holder became a Notice Holder;
     (A) file with the SEC a supplement to the related Prospectus (or, if
required by applicable law, a post-effective amendment to the Shelf Registration
Statement or a Subsequent Shelf Registration Statement), and all other
document(s), in each case as is required so that such Notice Holder is named as
a selling securityholder in a Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Notice Holder to deliver a
Prospectus to purchasers of the Registrable Securities in accordance with the
Securities Act;

7



--------------------------------------------------------------------------------



 



provided, however, that, if a post-effective amendment or a Subsequent Shelf
Registration Statement is required by the rules and regulations of the SEC in
order to permit resales by such Notice Holder, the Guarantor shall not be
required to file more than one (1) post-effective amendment or Subsequent Shelf
Registration Statement for such purpose in any ninety (90) day period;
     (B) if, pursuant to Section 2(d)(i)(A), the Guarantor shall have filed a
post-effective amendment to the Shelf Registration Statement or filed a
Subsequent Shelf Registration Statement, the Guarantor shall use its
commercially reasonable best efforts to cause such post-effective amendment or
Subsequent Shelf Registration Statement, as the case may be, to become effective
under the Securities Act as promptly as practicable, but in any event by the
date (the “Amendment Effectiveness Deadline Date,” in the case of a
post-effective amendment, and the “Subsequent Shelf Registration Statement
Effectiveness Deadline Date,” in the case of a Subsequent Shelf Registration
Statement) that is ninety (90) days after the date such post-effective amendment
or Subsequent Shelf Registration Statement, as the case may be, is required by
this Section 2(d) to be filed with the SEC;
     (C) the Guarantor shall provide such Notice Holder a reasonable number of
copies of any documents filed pursuant to clause (A) above, if requested by such
Notice Holder;
     (D) the Guarantor shall notify such Notice Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment or Subsequent Shelf Registration Statement filed
pursuant to clause (A) above;
     (E) if such Holder became a Notice Holder during a Suspension Period, or a
Suspension Period is put into effect within twenty (20) Business Days after the
date such Holder became a Notice Holder, the Guarantor shall so inform such
Notice Holder and shall take the actions set forth in clauses (A), (B), (C) and
(D) above within fifteen (15) Business Days after expiration of such Suspension
Period in accordance with Section 3(k);
     (F) if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price or (B) the Notes
are exchanged as provided for in Sections 13.01(i), 13.01(ii) or 13.01(iv) of
the Indenture, then the Guarantor shall take the actions set forth in clauses
(A), (B), (C) and (D) above within ten (10) Business Days of the redemption date
or the end of the exchange period, as applicable, or if such Notice and
Questionnaire is delivered during a Suspension Period, upon expiration of the
Suspension Period in accordance with Section 3(k); and
     (G) if, under applicable law, the Guarantor has more than one option as to
the type or manner of making any such filing, the Guarantor shall make the
required filing or filings in the manner or of a type that is reasonably
expected to

8



--------------------------------------------------------------------------------



 



result in the earliest availability of a Prospectus for effecting resales of
Registrable Securities under the Securities Act.
          (ii) Notwithstanding anything contained herein to the contrary, the
Guarantor shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder (regardless of when such Holder became a Notice Holder) shall be named as
a selling securityholder in a Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(d) or Section 2(a), as
applicable.
     (e) The parties hereto agree that the Holders of Registrable Securities
will suffer damages, and that it would not be feasible to ascertain the extent
of such damages with precision, if:
          (i) the Initial Shelf Registration Statement (which shall be an
Automatic Shelf Registration Statement if the Guarantor is a Well-Known Seasoned
Issuer) has not been filed with the SEC on or prior to the Filing Deadline Date;
          (ii) the Guarantor is not a Well Known Seasoned Issuer, the Initial
Shelf Registration Statement has not been declared or become effective under the
Securities Act on or prior to the Effectiveness Deadline Date;
          (iii) the Initial Shelf Registration Statement or any Subsequent
Registration Statement is filed with the SEC and is declared or becomes
effective under the Securities Act but shall thereafter cease to be effective
(without being succeeded immediately by a new Registration Statement that is
filed and immediately becomes effective under the Securities Act) or usable
under the Securities Act for the offer and sale of Registrable Securities in the
manner contemplated by this Agreement and (I) other than in connection with
(A) a Suspension Period or (B) as a result of a requirement to file a
post-effective amendment or supplement to the Prospectus to make changes to the
information regarding selling securityholders provided for therein, the
Guarantor does not cure the lapse of effectiveness or usability within ten
(10) Business Days or (II) the Suspension Period, when aggregated with other
Suspension Periods, shall exceed the number of days permitted in Section 3(k);
or
          (iv) any Registration Statement or amendment thereto, at the time it
becomes effective under the Securities Act, or any Prospectus relating thereto,
at the time it is filed with the SEC or, if later, at the time the Registration
Statement to which such Prospectus relates becomes effective under the
Securities Act, shall fail to name each Holder as a selling securityholder in
such a manner as to permit such Holder to sell its Registrable Securities
pursuant to such Registration Statement and Prospectus in accordance with the
Securities Act, which Holder was required, pursuant to the terms of this
Agreement, to be so named (it being understood that, without limitation, naming
such Holder in a manner that permits such Holder to sell only a portion of such
Holder’s Registrable Securities referenced in such Holder’s Notice and
Questionnaire shall be deemed to be an “Event” (as defined below) for purposes
of this clause (iv)).

9



--------------------------------------------------------------------------------



 



Each of the events of a type described in any of the foregoing clauses
(i) through (iv) are individually referred to herein as an “Event,” and
     (W) the Filing Deadline Date, in the case of clause (i) above,
     (X) the Effectiveness Deadline Date, in the case of clause (ii) above,
     (Y) the date on which the duration of the ineffectiveness or unusability of
the Shelf Registration Statement exceeds the number of days permitted by clause
(iii) above, in the case of clause (iii) above, and
     (Z) the date the applicable Registration Statement or amendment thereto
shall become effective under the Securities Act, or the date the applicable
Prospectus is filed with the SEC or, if later, the time the Registration
Statement to which such Prospectus relates becomes effective under the
Securities Act, as the case may be, in the case of clause (iv) above,
are each herein referred to as an “Event Date.” Events shall be deemed to
continue until the following dates with respect to the respective types of
Events:
     (A) the date the Initial Shelf Registration Statement is filed with the
SEC, in the case of an Event of the type described in clause (i) above;
     (B) the date the Initial Shelf Registration Statement is declared or
becomes effective under the Securities Act, in the case of an Event of the type
described in clause (ii) above;
     (C) the date the Initial Shelf Registration Statement or the Subsequent
Shelf Registration Statement, as the case may be, becomes effective and usable
again, or the date another Subsequent Shelf Registration Statement is filed with
the SEC pursuant to Section 2(b) and becomes effective, in the case of an Event
of the type described in clause (iii) above; or
     (D) the date a supplement to the Prospectus is filed with the SEC, or the
date a post-effective amendment to the Registration Statement becomes effective
under the Securities Act, or the date a Subsequent Shelf Registration Statement
becomes effective under the Securities Act, which supplement, post-effective
amendment or Subsequent Shelf Registration Statement, as the case may be, names
as selling securityholders, in such a manner as to permit them to sell their
Registrable Securities pursuant to the Registration Statement and Prospectus
supplement in accordance with the Securities Act, all Holders required as herein
provided to be so named, in the case of an Event of the type described in clause
(iv) above.
Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the next date on which there are no Events that have occurred and are
continuing (an “Additional Interest Accrual Period”), the Guarantor agrees to
pay, as additional interest (“additional interest”) and not as a penalty, an
amount (the “Additional Interest Amount”) at the rate described below,

10



--------------------------------------------------------------------------------



 



payable periodically on each Additional Interest Payment Date to Record Holders,
to the extent of, for each such Additional Interest Payment Date, the unpaid
Additional Interest Amount that has accrued to (but excluding) such Additional
Interest Payment Date (or, if the Additional Interest Accrual Period shall have
ended prior to such Additional Interest Payment Date, to, but excluding, the day
immediately after, the last day of such Additional Interest Accrual Period);
provided, however, that any unpaid Additional Interest Amount that has accrued
with respect to any Note, or portion thereof, called for Redemption on a
Redemption Date, or purchased by the Company pursuant to a Repurchase Upon
Designated Event on a Designated Event Repurchase Date, as the case may be, that
is after the close of business on the Record Date relating to such Additional
Interest Payment Date and before such Additional Interest Payment Date, shall,
in each case, be instead paid, on such Redemption Date or Designated Event
Repurchase Date, as the case may be, to the Holder who submitted such Note or
portion thereof for Redemption or Repurchase Upon Designated Event, as the case
may be.
The Additional Interest Amount shall accrue at a rate per annum equal to one
quarter of one percent (0.25%) for the ninety (90) day period beginning on, and
including, the Event Date and thereafter at a rate per annum equal to one half
of one percent (0.50%) of the aggregate principal amount of the Notes of which
such Record Holders were holders of record at the close of business on the
applicable Record Date; provided, however, that:
     (I) unless there shall be a default in the payment of any Additional
Interest Amount, no Additional Interest Amounts shall accrue as to any Note from
and after the earlier of (x) the date such security is no longer a Registrable
Security, (y) the date, and to the extent, such Note is exchanged for cash and,
if applicable, shares of Common Stock in accordance with the Indenture and
(z) the expiration of the Effectiveness Period;
     (II) only those Holders (or their subsequent transferees) failing to be
named as selling securityholders in the manner prescribed in Section 2(e)(iv)
above shall be entitled to receive any Additional Interest Amounts that have
accrued solely with respect to an Event of the type described in
Section 2(e)(iv) above (it being understood that this clause (II) shall not
impair any right of any Holder to receive Additional Interest Amounts that have
accrued with respect to an Event other than an Event of the type described in
Section 2(e)(iv) above); and
     (III) if a Note ceases to be outstanding during an Additional Interest
Accrual Period for which an Additional Interest Amount would be payable with
respect to such Note, then the Additional Interest Amount payable hereunder with
respect to such Note shall be prorated on the basis of the number of full days
such Note is outstanding during such Additional Interest Accrual Period.
No Additional Interest Amounts shall be payable in respect of any Common Stock
delivered as payment of any portion of a make-whole payment. Except as provided
in the final paragraph of this Section 2(e), (i) the rate of accrual of the
Additional Interest Amount with respect to any period shall not exceed the rate
provided for in this Section 2(e) notwithstanding the occurrence of multiple
concurrent Events and (ii) following the cure of all Events requiring the
payment by the Guarantor of Additional Interest Amounts to the Holders pursuant
to this Section, the accrual of Additional Interest Amounts shall cease (without
in any way limiting the effect of any

11



--------------------------------------------------------------------------------



 



subsequent Event requiring the payment of Additional Interest Amounts by the
Guarantor). All installments of additional interest on any Global Note (as
defined in the Indenture) shall be paid by wire transfer of immediately
available funds to the account of the Depositary (as defined in the Indenture)
or its nominee. Payment of additional interest on the Notes not represented by a
Global Note will be made at the Corporate Trust Office maintained for that
purpose in the Borough of Manhattan, The City of New York, New York, in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts; provided, however, that at
the option of the Issuer, payments of additional interest on the Notes may be
made (i) by check mailed to the address of the Person (as defined in the
Indenture) entitled thereto as such address shall appear in the Note Register
(as defined in the Indenture) or (ii) by wire transfer to an account maintained
by the Person entitled thereto located within the United States.
All of the Guarantor’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such
Registrable Security ceases to be a Registrable Security shall survive until
such time as all such obligations with respect to such security have been
satisfied in full (notwithstanding termination of this Agreement pursuant to
Section 9(n)).
The parties hereto agree that the additional interest provided for in this
Section 2(e) constitutes a reasonable estimate of the damages that may be
incurred by Holders by reason of an Event, including, without limitation, the
failure of a Shelf Registration Statement to be filed, become effective under
the Securities Act, amended or replaced to include the names of all Notice
Holders or available for effecting resales of Registrable Securities in
accordance with the provisions hereof.
If any Additional Interest Amounts are not paid when due, then, to the extent
permitted by law, such overdue Additional Interest Amounts, if any, shall bear
interest, compounded semi-annually, until paid at the rate of interest payable
with respect to overdue amounts on the Notes pursuant to the Indenture.
Notwithstanding any provision in this Agreement, in no event shall an Additional
Interest Amount accrue to holders of Common Stock issued upon exchange of Notes.
In lieu thereof, if during an Additional Interest Accrual Period a Holder shall
exchange their Notes for Common Stock, the Guarantor shall increase the Exchange
Rate by 3% for each $1,000 principal amount of Notes exchanged.
     (f) The Trustee shall be entitled, on behalf of Holders, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Additional Interest Amount.
     3. Registration Procedures. In connection with the registration obligations
of the Guarantor under Section 2 hereof, the Guarantor shall:
     (a) Prepare and file with the SEC a Shelf Registration Statement or Shelf
Registration Statements in the manner provided in this Agreement and use its
commercially reasonable best efforts to cause each such Shelf Registration
Statement to become effective under the Securities Act and remain effective
under the Securities Act as provided herein; provided, that, before filing any
Shelf Registration Statement or

12



--------------------------------------------------------------------------------



 



Prospectus or any amendments or supplements thereto with the SEC, the Guarantor
shall furnish to the Representative and counsel for the Holders and for the
Representative (or, if applicable, a single separate counsel for the Holders)
copies of all such documents proposed to be filed and reflect in each such
document when so filed with the SEC such comments as the Representative or such
counsel reasonably shall propose within three (3) Business Days of the delivery
of such copies to the Representative and such counsel. Each Registration
Statement that is or is required by this Agreement to be filed with the SEC
shall be filed on Form S-3 if the Guarantor is then eligible to use Form S-3 for
the purposes contemplated by this Agreement, or, if the Guarantor is not then so
eligible to use Form S-3, shall be on Form S-11 or another appropriate form that
is then available to the Guarantor for the purposes contemplated by this
Agreement. Each such Registration Statement that is filed on Form S-3 shall
constitute an Automatic Shelf Registration Statement if the Guarantor is then
eligible to file an Automatic Shelf Registration Statement on Form S-3 for the
purposes contemplated by this Agreement. If, at the time any Registration
Statement is filed with the SEC, the Guarantor is eligible, pursuant to
Rule 430B(b), to omit, from the prospectus that is filed as part of such
Registration Statement, the identities of selling securityholders and amounts of
securities to be registered on their behalf, then the Guarantor shall prepare
and file such Registration Statement in a manner as to permit such omission and
to allow for the subsequent filing of such information in a prospectus pursuant
to Rule 424(b) in the manner contemplated by Rule 430B(d).
     (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Shelf Registration Statement as may be necessary to keep such
Shelf Registration Statement or Subsequent Shelf Registration Statement
continuously effective until the expiration of the Effectiveness Period; cause
the related Prospectus to be supplemented by any required Prospectus supplement
and, as so supplemented, to be filed with the SEC pursuant to Rule 424; and
comply with the provisions of the Securities Act applicable to it with respect
to the disposition of all securities covered by each Shelf Registration
Statement during the Effectiveness Period in accordance with the intended
methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented.
     (c) If the third anniversary of the initial effective date of any
Registration Statement (within the meaning of Rule 415(a)(5) under the
Securities Act) shall occur at any time during the Effectiveness Period, to the
extent required pursuant to Rule 415(a)(5) under the Securities Act in order to
permit the Registrable Securitim to continue to be offered, file with the SEC,
prior to such third anniversary, a new Registration Statement covering the
Registrable Securities, in the manner contemplated by, and in compliance with,
Rule 415(a)(6), and use its commercially reasonable best efforts to cause such
new Registration Statement to become effective under the Act as soon as
practicable, but in any event within 180 days after such third anniversary. Each
such new Registration Statement, if any, shall be deemed, for purposes of this
Agreement, to be a Subsequent Shelf Registration Statement.
     (d) If, at any time during the Effectiveness Period, any Registration
Statement shall cease to comply with the requirements of the Securities Act with
respect to

13



--------------------------------------------------------------------------------



 



eligibility for the use of the form on which such Registration Statement was
filed with the SEC (or if such Registration Statement constituted an Automatic
Shelf Registration Statement at the time it was filed with the SEC and shall
thereafter cease to constitute an Automatic Shelf Registration Statement, or if
the Guarantor shall have received, from the SEC, a notice, pursuant to
Rule 401(g)(2) under the Securities Act, of objection to the use of the form on
which such Registration Statement was filed with the SEC), (i) promptly give
notice to the Notice Holders and counsel for the Holders and for the
Representative (or, if applicable, a single separate counsel for the Holders)
and to the Representative and (ii) promptly file with the SEC a new Registration
Statement under the Securities Act, or a post-effective amendment to such
Registration Statement, to effect compliance with the Securities Act. The
Guarantor shall use its commercially reasonable best efforts to cause such new
Registration Statement or post-effective amendment to become effective under the
Securities Act as soon as practicable, but subject to compliance with Section
3(a) hereof, and shall promptly give notice of such effectiveness to the Notice
Holders and counsel for the Holders and for the Representative (or, if
applicable, a single separate counsel for the Holders) and to the
Representative. Each such new Registration Statement, if any, shall be deemed,
for purposes of this Agreement, to be a Subsequent Shelf Registration Statement.
     (e) As promptly as practicable during the Effectiveness Period, give notice
to the Notice Holders, the Representative and counsel for the Holders and for
the Representative (or, if applicable, a single separate counsel for the
Holders):
          (i) when any Prospectus, Prospectus supplement, Shelf Registration
Statement or post-effective amendment to a Shelf Registration Statement has been
filed with the SEC and, with respect to a Shelf Registration Statement or any
post-effective amendment, when the same has become effective under the
Securities Act.
          (ii) of any request, following the effectiveness of a Shelf
Registration Statement under the Securities Act, by the SEC or any other
governmental authority for amendments or supplements to such Shelf Registration
Statement or the related Prospectus or for additional information,
          (iii) of the issuance by the SEC or any other governmental authority
of any stop order suspending the effectiveness of any Shelf Registration
Statement or the initiation or threatening of any proceedings for that purpose,
          (iv) of the receipt by the Guarantor or its legal counsel of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose,
          (v) after the effective date of any Shelf Registration Statement filed
with the SEC pursuant to this Agreement, of the occurrence of (but not the
nature of or details concerning) a Material Event, and

14



--------------------------------------------------------------------------------



 



          (vi) of the determination by the Guarantor that a post-effective
amendment to a Shelf Registration Statement or a Subsequent Shelf Registration
Statement will be filed with the SEC, which notice may, at the discretion of the
Guarantor (or as required pursuant to Section 3(k)), state that it constitutes a
Suspension Notice, in which event the provisions of Section 3(k) shall apply.
     (f) Use its commercially reasonable best efforts to (i) prevent the
issuance of, and, if issued, to obtain the withdrawal of, any order suspending
the effectiveness of a Shelf Registration Statement and (ii) obtain the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction in which they have
been qualified for sale, in either case at the earliest practicable moment, and
provide prompt notice to each Notice Holder and the Representative, and counsel
for the Holders and for the Representative (or, if applicable, a single separate
counsel for the Holders), of the withdrawal or lifting of any such order or
suspension.
     (g) If requested in writing by the Representative or any Notice Holder, as
promptly as practicable incorporate in a Prospectus supplement or a
post-effective amendment to a Shelf Registration Statement such information as
the Initial Purchasers, such Notice Holder or counsel for the Holders and for
the Initial Purchasers (or, if applicable, a single separate counsel for the
Holders) shall determine to be required to be included therein by applicable law
and make any required filings of such Prospectus supplement or such
post-effective amendment; provided, however, that the Guarantor shall not be
required to take any actions under this Section 3(g) that, in the written
opinion of counsel for the Guarantor, are not required to be included therein by
applicable law.
     (h) As promptly as practicable, furnish to each Notice Holder (but only
upon such Notice Holder’s request), counsel for the Holders and for the
Representative (or, if applicable, a single separate counsel for the Holders)
and the Representative, without charge, at least one (1) conformed copy of each
Shelf Registration Statement and each amendment thereto, including financial
statements but excluding schedules, all documents incorporated or deemed to be
incorporated therein by reference and all exhibits (unless requested in writing
to the Guarantor by such Notice Holder, such counsel or the Representative).
     (i) During the Effectiveness Period, deliver to each Notice Holder, counsel
for the Holders and for the Representative (or, if applicable, a single separate
counsel for the Holders) and the Representative, in connection with any sale of
Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus or Prospectuses relating to such
Registrable Securities (including each preliminary prospectus) and any amendment
or supplement thereto as such Notice Holder or the Representative may reasonably
request; and the Guarantor hereby consents (except during such periods that a
Suspension Notice is outstanding and has not been revoked) to the use of such
Prospectus and each amendment or supplement thereto by each Notice Holder, in
connection with any offering and sale of the Registrable Securities covered by
such Prospectus or any amendment or supplement thereto in the manner set forth
therein.

15



--------------------------------------------------------------------------------



 



     (j) Prior to any public offering of the Registrable Securities pursuant to
a Shelf Registration Statement, use its commercially reasonable best efforts to
register or qualify or cooperate with the Notice Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Notice Holder reasonably requests in writing (which request may be included
in the Notice and Questionnaire); use its commercially reasonable best efforts
to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period in connection with such Notice
Holder’s offer and sale of Registrable Securities pursuant to such registration
or qualification (or exemption therefrom) and do any and all other acts or
things reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Shelf Registration Statement and the related Prospectus; provided,
however, that the Guarantor will not be required to (i) qualify generally to do
business in any jurisdiction where it is not then so qualified; (ii) take any
action that would subject it to general service of process in suits, other than
those arising out of the offering or sale of Registrable Securities or arising
in connection with this Agreement, in any jurisdiction where it is not now so
subject; or (iii) take any action that would subject it to taxation in any
jurisdiction where it is not then so subject.
     (k) Upon the occurrence or existence of any pending corporate development,
public filings with the SEC or any other material event (a “Material Event”)
that, in the reasonable discretion of the Guarantor, makes it appropriate to
suspend the availability of any Shelf Registration Statement and the related
Prospectus:
          (i) subject to the next sentence, as promptly as practicable, prepare
and file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to such Prospectus or any
document incorporated therein by reference or file any other required document
that would be incorporated by reference into such Shelf Registration Statement
and Prospectus so that such Shelf Registration Statement does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and so that such Prospectus does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Shelf Registration Statement, subject to the next
sentence, use its commercially reasonable best efforts to cause it to become
effective under the Securities Act as promptly as practicable, and
          (ii) give notice (without notice of the nature or details of such
events) to the Notice Holders and counsel for the Holders and for the
Representative (or, if applicable, a single separate counsel for the Holders)
and to the Representative that the availability of the Shelf Registration
Statement is suspended (a “Suspension Notice”) (and, upon receipt of any
Suspension Notice, each Notice Holder agrees (x) not to sell any Registrable
Securities pursuant to such Shelf Registration Statement until such

16



--------------------------------------------------------------------------------



 



Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above or until such Notice Holder is advised in
writing by the Guarantor that the Prospectus may be used and (y) to hold such
Suspension Notice in confidence).
The Guarantor will use its commercially reasonable best efforts to ensure that
the use of the Prospectus may be resumed as soon as, in the reasonable
discretion of the Guarantor, such suspension is no longer appropriate. Except in
the case of a suspension of the availability of the Shelf Registration Statement
and the related Prospectus solely as the result of the filing of a
post-effective amendment or supplement to the Prospectus to add additional
selling securityholders therein, the period during which the availability of the
Shelf Registration Statement and any Prospectus may be suspended (the
“Suspension Period”) without the Guarantor incurring any obligation to pay
additional interest pursuant to Section 2(e) shall not exceed forty-five (45)
days in the aggregate in any ninety (90) day period or ninety (90) days in the
aggregate in any three hundred and sixty (360) day period, provided, that, if
the event triggering the Suspension Period relates to a proposed or pending
material business transaction, the disclosure of which the board of directors of
the Guarantor determines in good faith would be reasonably likely to impede the
ability to consummate the transaction or would otherwise be seriously
detrimental to the Guarantor and its subsidiaries taken as a whole, the
Guarantor may extend the Suspension Period from forty-five (45) days to sixty
(60) days in any ninety (90) day period or from ninety (90) days to one hundred
and twenty (120) days in any three hundred and sixty (360) day period. The
Effectiveness Period shall be extended by the number of days from and including
the date of the giving of the Suspension Notice to and including the date on
which the Notice Holder received copies of the supplemented or amended
Prospectus provided in clause (i) above, or the date on which it is advised in
writing by the Guarantor that the Prospectus may be used and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus.
     (l) Make reasonably available for inspection during normal business hours
by representatives for the Notice Holders and any underwriters participating in
any disposition pursuant to any Shelf Registration Statement and any
broker-dealers, attorneys and accountants retained by such Notice Holders or any
such underwriters, all relevant financial and other records and pertinent
corporate documents and properties of the Guarantor and its subsidiaries, and
cause the appropriate officers, directors and employees of the Guarantor and its
subsidiaries to make available for inspection during normal business hours all
relevant information reasonably requested by such representatives for the Notice
Holders, or any such underwriters, broker-dealers, attorneys or accountants in
connection with such disposition, in each case as is customary for similar “due
diligence” examinations; provided, however, that such persons shall, at the
Guarantor’s request, first agree in writing with the Guarantor that such person
will not engage in any transaction involving securities of the Guarantor in
violation of applicable law (including, without limitation, federal securities
laws prohibiting trading on the basis of material non-public information) and
that any information that is reasonably and in good faith designated by the
Guarantor in writing as confidential at the time of delivery of such information
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement, unless (i) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of governmental or regulatory authorities, (ii) disclosure
of such information is

17



--------------------------------------------------------------------------------



 



required by law (including any disclosure requirements pursuant to federal
securities laws in connection with the filing of any Shelf Registration
Statement or the use of any Prospectus referred to in this Agreement) or
necessary to defend or prosecute a claim brought against or by any such persons
(e.g., to establish a “due diligence” defense), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person or (iv) such information becomes
available to any such person from a source other than the Guarantor and such
source is not bound by a confidentiality agreement or is not otherwise under a
duty of trust to the Guarantor; provided further, that the foregoing inspection
and information gathering shall, to the greatest extent possible, be coordinated
on behalf of all the Notice Holders and the other parties entitled thereto by
the counsel, referred to in Section 5, for the Holders in connection with Shelf
Registration Statements.
     (m) Comply in all material respects with all applicable rules and
regulations of the SEC; and make generally available to its securityholders
earnings statements (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder (or any similar rule
promulgated under the Securities Act), which statements shall cover a period of
twelve (12) months commencing on the first day of the first fiscal quarter of
the Guarantor commencing after the effective date of each Shelf Registration
Statement (within the meaning of Rule 158(c) under the Securities Act), and
which statements shall be so made generally available to the Guarantor’s
securityholders as follows: (i) with respect to an earnings statement which will
be contained in one report on Form 10-K (or any other form as may then be
available for such purpose), such earnings statement shall be made so generally
available no later than the due date by which the Guarantor is required,
pursuant to the Exchange Act (subject to any applicable extensions under
Rule 12b-25 thereunder), to file such report with the SEC; and (ii) with respect
to an earnings statement which will be contained in any combination of reports
on Form 10-K or Form 10-Q (or any other form(s) as may then be available for
such purpose), such earnings statement shall be made so generally available no
later than the due date by which the Guarantor is required, pursuant to the
Exchange Act (subject to any applicable extensions under Rule 12b-25
thereunder), to file the last of such reports which together constitute such
earnings statement.
     (n) Cooperate with each Notice Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Securities sold pursuant
to a Shelf Registration Statement, which certificates shall not bear any
restrictive legends, and cause such Registrable Securities to be in such
denominations as are permitted by the Indenture and registered in such names as
such Notice Holder may request in writing at least three (3) Business Days prior
to any sale of such Registrable Securities.
     (o) Provide a CUSIP number for all Registrable Securities covered by a
Shelf Registration Statement not later than the effective date of the Initial
Shelf Registration Statement and provide the Trustee and the transfer agent for
the Common Stock with certificates for the Registrable Securities that are in a
form eligible for deposit with The Depository Trust Guarantor.

18



--------------------------------------------------------------------------------



 



     (p) Cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc.
     (q) Upon the filing of the Initial Shelf Registration Statement, and upon
the effectiveness under the Securities Act of the Initial Shelf Registration
Statement, announce the same, in each case by release through a reputable
national newswire service.
     (r) Take all actions and enter into such customary agreements (including,
if requested, an underwriting agreement in customary form) as are necessary, or
reasonably requested by the Holders of a majority of the Registrable Securities
being sold, in order to expedite or facilitate disposition of such Registrable
Securities; and in such connection, if an underwriting agreement or similar
agreement is entered into and whether or not the registration is an underwritten
registration:
          (i) the Guarantor shall make such representations and warranties to
the Holders of such Registrable Securities and the underwriters, if any, in
form, substance and scope as would be customarily made by the Guarantor to
underwriters in similar offerings of securities;
          (ii) the Guarantor shall obtain opinions of counsel of the Guarantor
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the Managing Underwriters, if any, and to
the counsel to the Holders of the Registrable Securities being sold) addressed
to each selling Holder and the underwriters, if any, covering the matters that
would be customarily covered in opinions requested in sales of securities or
underwritten offerings;
          (iii) the Guarantor shall obtain “comfort letters” and updates thereof
from the Guarantor’s independent certified public accountants (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Guarantor or of any business acquired by the Guarantor for which
financial statements are, or are required to be, included in any Shelf
Registration Statement) addressed to the underwriters, if any, and the selling
Holders of Registrable Securities (to the extent consistent with Statement on
Auditing Standards No. 72 of the American Institute of Certified Public
Accounts), such letters to be in customary form and covering matters of the type
that would customarily be covered in “comfort letters” to underwriters in
connection with similar underwritten offerings;
          (iv) the Guarantor shall, if an underwriting agreement is entered
into, cause any such underwriting agreement to contain customary indemnification
provisions and procedures; and
          (v) the Guarantor shall deliver such documents and certificates as may
be reasonably requested and as are customarily delivered in similar offerings to
the holders of a majority of the Registrable Securities being sold and to the
Managing Underwriters, if any;
the above to be done in connection with any underwriting or similar agreement as
and to the extent required thereunder.

19



--------------------------------------------------------------------------------



 



     (s) Cause the Underlying Common Stock to be listed on the New York Stock
Exchange.
     (t) In the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “participate in a public offering”
(within the meaning of the Conduct Rules (the “FINRA Rules”) of the Financial
Industry Regulatory Authority Inc.) thereof, whether as a Holder of such
Registrable Securities or as an underwriter, a placement or sales agent or a
broker or dealer in respect thereof, or otherwise, the Guarantor will assist
such broker-dealer in complying with the requirements of such FINRA Rules,
including, without limitation, by: (i) if such FINRA Rules, including FINRA Rule
2720, shall so require, engaging a “qualified independent underwriter” (as
defined in FINRA Rule 2720) to participate in the preparation of the Shelf
Registration Statement relating to such Registrable Securities, to exercise
usual standards of due diligence in respect thereof and, if any portion of the
offering contemplated by such Shelf Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
or price, as the case may be, of such Registrable Securities; (ii) indemnifying
any such qualified independent underwriter to the extent of the indemnification
of underwriters provided in Section 6 hereof; and (iii) providing such
information to such broker-dealer as may be required in order for such
broker-dealer to comply with the requirements of the FINRA Rules.
     4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Guarantor with a Notice and Questionnaire as required
pursuant to Section 2(d) hereof (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. Each Notice Holder agrees promptly to furnish to the Guarantor
all information required to be disclosed in order to make the information
previously furnished to the Guarantor by such Notice Holder not misleading and
any other information regarding such Notice Holder and the distribution of such
Registrable Securities as the Guarantor may from time to time reasonably
request. Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the Holder Information of such
Holder furnished in writing by or on behalf of such Holder to the Guarantor does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements in such Holder Information, in
the light of the circumstances under which they were made, not misleading.
     5. Registration Expenses. The Guarantor shall bear all fees and expenses
incurred in connection with the performance by the Guarantor of its obligations
under Section 2 and Section 3 of this Agreement whether or not any of the Shelf
Registration Statements are filed or declared effective under the Securities
Act. Such fees and expenses (“Registration Expenses”) shall include, without
limitation, (i) all registration and filing fees and expenses (including,
without limitation, fees and expenses (x) with respect to filings required to be
made with the National Association of Securities Dealers, Inc. and (y) of
compliance with federal securities laws and state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of counsel for
the Holders in connection with Blue Sky qualifications of the

20



--------------------------------------------------------------------------------



 



Registrable Securities under the laws of such jurisdictions as the Notice
Holders of a majority of the Registrable Securities being sold pursuant to a
Shelf Registration Statement may designate), (ii) all printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and printing Prospectuses), (iii) all duplication and mailing expenses
relating to copies of any Shelf Registration Statement or Prospectus delivered
to any Holders hereunder, (iv) all fees and disbursements of counsel for the
Guarantor, (v) all fees and disbursements of the Trustee and its counsel and of
the registrar and transfer agent for the Common Stock and (vi) Securities Act
liability insurance obtained by the Guarantor in its sole discretion. In
addition, the Guarantor shall pay the internal expenses of the Guarantor
(including, without limitation, all salaries and expenses of officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the fees and expenses incurred in connection with the
listing by the Guarantor of the Registrable Securities on any securities
exchange or quotation system on which similar securities of the Guarantor are
then listed and the fees and expenses of any person, including, without
limitation, special experts, retained by the Guarantor. If the Guarantor shall,
pursuant to Rule 456(b), defer payment of any registration fees due under the
Securities Act with respect to any Registration Statement, the Guarantor agrees
that it shall pay the fees applicable to such Registration Statement within the
time required by Rule 456(b)(1)(i) (without reliance on the proviso to
Rule 456(b)(1)(i)) and in compliance with Rule 456(b) and Rule 457(r). In
addition and notwithstanding the foregoing, the Guarantor shall pay the
reasonable fees and disbursements of only one counsel for the Holders in
connection with the Shelf Registration Statement.
     6. Indemnification, Contribution.
     (a) The Guarantor and the Issuer agree to indemnify, defend and hold
harmless each Initial Purchaser, each Holder, each person (a “Controlling
Person”), if any, who controls any Initial Purchaser or Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and the respective officers, directors, partners, employees, representatives and
agents of any Initial Purchaser, the Holders or any Controlling Person (each, an
“Indemnified Party”), from and against any loss, damage, expense, liability,
claim or any actions in respect thereof (including the reasonable cost of
investigation) which such Indemnified Party may incur or become subject to under
the Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability, claim or action arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in any Shelf
Registration Statement or Prospectus, including any document incorporated by
reference therein, or in any amendment or supplement thereto or in any
preliminary prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact required to be stated in any Shelf
Registration Statement or in any amendment or supplement thereto or necessary to
make the statements therein not misleading, or arises out of or is based upon
any omission or alleged omission to state a material fact necessary in order to
make the statements made in any Prospectus or in any amendment or supplement
thereto or in any preliminary prospectus, in the light of the circumstances
under which such statements were made, not misleading, and the Guarantor and the
Issuer shall reimburse, as incurred, the Indemnified Parties for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any

21



--------------------------------------------------------------------------------



 



such loss, damage, expense, liability, claim or action in respect thereof;
provided, however, that the Guarantor and the Issuer shall not be required to
provide any indemnification pursuant to this Section 6(a) in any such case
insofar as any such loss, damage, expense, liability, claim or action arises out
of or is based upon (i) any untrue statement or omission or alleged untrue
statement or omission of a material fact contained in, or omitted from, and in
conformity with information furnished in writing by or on behalf of an Initial
Purchaser or a Holder to the Guarantor expressly for use in, any Shelf
Registration Statement or any Prospectus or (ii) a disposition, pursuant to a
Shelf Registration Statement, of Registrable Securities by an Indemnified Party
during a Suspension Period, provided such Indemnified Party received, prior to
such disposition, a Suspension Notice with respect to such Suspension Period;
provided further, however, that this indemnity agreement will be in addition to
any liability which the Guarantor and the Issuer may otherwise have to such
Indemnified Party.
     (b) Each Holder, severally and not jointly, agrees to indemnify, defend and
hold harmless the Guarantor and the Issuer, each of its directors, officers,
employees, representatives, agents and any person who controls the Guarantor and
the Issuer within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, a “Guarantor Indemnified Party”) from and against any
loss, damage, expense, liability, claim or any actions in respect thereof
(including the reasonable cost of investigation) which such Guarantor
Indemnified Party may incur or become subject to under the Securities Act, the
Exchange Act or otherwise, insofar as such loss, damage, expense, liability,
claim or action arises out of or is based upon (A) any untrue statement or
alleged untrue statement of a material fact contained in, and in conformity with
information (the “Holder Information”) furnished in writing by or on behalf of
such Holder to the Guarantor expressly for use in, any Shelf Registration
Statement or Prospectus, or arises out of or is based upon any omission or
alleged omission to state a material fact in connection with such Holder
Information, which material fact was not contained in such Holder Information,
and which material fact was either required to be stated in any Shelf
Registration Statement or Prospectus or necessary to make such Holder
Information not misleading, (B) a sale, by such Holder pursuant to a Shelf
Registration Statement in or with respect to which such Holder is named as a
selling securityholder, of Registrable Securities during a Suspension Period,
provided that the Guarantor shall have theretofore provided such Holder a
Suspension Notice in accordance with Section 3(k), or (C) a public sale of
Registrable Securities by such Holder without delivery, if required by the
Securities Act, of the most recent applicable Prospectus provided to such Holder
by the Guarantor pursuant to Section 3(i) or Section 2(d)(i)(C), provided the
Guarantor shall have theretofore provided such Holder with copies of such
Prospectus in a timely manner so as to permit such delivery; and, subject to the
limitation set forth in the immediately preceding clause, each Holder shall
reimburse, as incurred, the Guarantor and the Issuer for any legal or other
expenses reasonably incurred by the Guarantor and the Issuer or any such
controlling person in connection with investigating or defending any loss,
damage, expense, liability, claim or action in respect thereof. This indemnity
agreement will be in addition to any liability which such Holder may otherwise
have to the Guarantor and the Issuer or any of its controlling persons. In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds received
by such Holder upon the sale, pursuant to the

22



--------------------------------------------------------------------------------



 



Shelf Registration Statement, of the Registrable Securities giving rise to such
indemnification obligation.
     (c) If any action, suit or proceeding (each, a “Proceeding”) is brought
against any person in respect of which indemnity may be sought pursuant to
either Section 6(a) or Section 6(b), such person (the “Indemnified Party”) shall
promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing of the institution of such Proceeding and the
Indemnifying Party shall assume the defense of such Proceeding; provided,
however, that the omission to so notify such Indemnifying Party shall not
relieve such Indemnifying Party from any liability which it may have to such
Indemnified Party or otherwise. Such Indemnified Party shall have the right to
employ its own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless the employment
of such counsel shall have been authorized in writing by such Indemnifying Party
in connection with the defense of such Proceeding or such Indemnifying Party
shall not have employed counsel to have charge of the defense of such Proceeding
within thirty (30) days of the receipt of notice thereof or such Indemnified
Party shall have reasonably concluded upon the written advice of counsel that
there may be one or more defenses available to it that are different from,
additional to or in conflict with those available to such Indemnifying Party (in
which case such Indemnifying Party shall not have the right to direct that
portion of the defense of such Proceeding on behalf of the Indemnified Party,
but such Indemnifying Party may employ counsel and participate in the defense
thereof but the fees and expenses of such counsel shall be at the expense of
such Indemnifying Party), in any of which events such reasonable fees and
expenses shall be borne by such Indemnifying Party and paid as incurred (it
being understood, however, that such Indemnifying Party shall not be liable for
the expenses of more than one separate counsel in any one Proceeding or series
of related Proceedings together with reasonably necessary local counsel
representing the Indemnified Parties who are parties to such action). An
Indemnifying Party shall not be liable for any settlement of such Proceeding
effected without the written consent of such Indemnifying Party, but if settled
with the written consent of such Indemnifying Party, such Indemnifying Party
agrees to indemnify and hold harmless an Indemnified Party from and against any
loss or liability by reason of such settlement. Notwithstanding the foregoing
sentence, if at any time an Indemnified Party shall have requested an
Indemnifying Party to reimburse such Indemnified Party for fees and expenses of
counsel as contemplated by the second sentence of this paragraph, then such
Indemnifying Party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than sixty (60) Business Days after receipt by such
Indemnifying Party of the aforesaid request, (ii) such Indemnifying Party shall
not have fully reimbursed such Indemnified Party in accordance with such request
prior to the date of such settlement and (iii) such Indemnified Party shall have
given such Indemnifying Party at least thirty (30) days’ prior notice of its
intention to settle. No Indemnifying Party shall, without the prior written
consent of any Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which such Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding and does not include an

23



--------------------------------------------------------------------------------



 



admission of fault or culpability or a failure to act by or on behalf of such
Indemnified Party.
     (d) If the indemnification provided for in this Section 6 is unavailable to
an Indemnified Party under Section 6(a) or Section 6(b), or insufficient to hold
such Indemnified Party harmless, in respect of any losses, damages, expenses,
liabilities, claims or actions referred to therein, then each applicable
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such losses, damages, expenses, liabilities, claims or actions (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Guarantor and the Issuer, on the one hand, and by the Holders or the Initial
Purchasers, on the other hand, from the offering of the Registrable Securities
or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Guarantor and the Issuer, on the one hand, and of the Holders or the Initial
Purchasers, on the other hand, in connection with the statements or omissions
which resulted in such losses, damages, expenses, liabilities, claims or
actions, as well as any other relevant equitable considerations. The relative
fault of the Guarantor and the Issuer, on the one hand, and of the Holders or
the Initial Purchasers, on the other hand, shall be determined by reference to,
among other things, whether the untrue statement or alleged untrue statement of
a material fact or omission or alleged omission relates to information supplied
by the Guarantor and the Issuer or by the Holders or the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The amount paid or payable by
a party as a result of the losses, damages, expenses, liabilities, claims and
actions referred to above shall be deemed to include any reasonable legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any Proceeding.
     (e) The Guarantor, the Issuer, the Holders and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 6 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in Section 6(d) above. Notwithstanding the provisions of this Section 6, no
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities giving rise to such
contribution obligation and sold by such Holder were offered to the public
exceeds the amount of any damages which it has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Holders’
respective obligations to contribute pursuant to this Section 6 are several in
proportion to the respective amount of Registrable Securities they have sold
pursuant to a Shelf Registration Statement, and not joint. The remedies provided
for in this Section 6 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.

24



--------------------------------------------------------------------------------



 



     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder or the Initial Purchasers or any person controlling any Holder or
Initial Purchaser, or the Guarantor, or the Issuer, or the Guarantor’s or the
Issuer’s officers or directors or any person controlling the Guarantor or the
Issuer and (iii) the sale of any Registrable Security by any Holder.
     7. Information Requirements.
     (a) The Guarantor covenants that, if at any time before the end of the
Effectiveness Period it is not subject to the reporting requirements of the
Exchange Act, it will cooperate with any Holder of Registrable Securities and
take such further action as any Holder of Registrable Securities may reasonably
request in writing (including, without limitation, making such representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemptions
provided by Rule 144, Rule 144A and Regulation S under the Securities Act and
customarily taken in connection with sales pursuant to such exemptions. Upon the
written request of any Holder, the Guarantor shall deliver to such Holder a
written statement as to whether the Guarantor has complied with the reporting
requirements of the Exchange Act, unless such a statement has been included in
the Guarantor’s most recent report filed with the SEC pursuant to Section 13 or
Section 15(d) of Exchange Act. Notwithstanding the foregoing, nothing in this
Section 7 shall be deemed to require the Guarantor to register any of its
securities (other than the Common Stock) under any section of the Exchange Act.
     (b) The Guarantor shall file the reports required to be filed by it under
the Exchange Act and shall comply with all other requirements set forth in the
instructions to Form S-3 in order to allow the Guarantor to be eligible to file
registration statements on Form S-3. The Guarantor shall use its commercially
reasonable best efforts to remain eligible, pursuant to Rule 430B(b), to omit,
from the prospectus that is filed as part of a Registration Statement, the
identities of selling securityholders and amounts of securities to be registered
on their behalf.
     8. Underwritten Registrations.
     (a) If any of the Registrable Securities covered by the Shelf Registration
Statement are to be offered and sold in an underwritten offering, the investment
banker or investment bankers and manager or managers that will administer the
offering (“Managing Underwriters”) shall be selected by the holders of a
majority of such Registrable Securities to be included in such offering.
     (b) No person may participate in any underwritten registration hereunder
unless such person (i) agrees to sell such person’s Registrable Securities on
the basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all

25



--------------------------------------------------------------------------------



 



questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
     (c) Notwithstanding anything herein to the contrary, in no event shall
Registrable Securities be offered and sold pursuant hereto through a Shelf
Registration Statement pursuant to an underwritten offering without the prior
written agreement of the Guarantor.
     9. Miscellaneous.
     (a) Remedies. The Guarantor and the Issuer acknowledge and agree that any
failure by the Guarantor or the Issuer to comply with their obligations under
this Agreement may result in material irreparable injury to the Initial
Purchasers and the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, any Initial Purchaser or Holder may obtain such
relief as may be required to specifically enforce the Guarantor’s and the
Issuer’s obligations under this Agreement. The Guarantor and the Issuer further
agree to waive the defense in any action for specific performance that a remedy
at law would be adequate. Notwithstanding the foregoing two sentences, this
Section 9(a) shall not apply to the subject matter referred to in and
contemplated by Section 2(e).
     (b) No Conflicting Agreements. The Guarantor and the Issuer are not, as of
the date hereof, a party to, nor shall they, on or after the date of this
Agreement, enter into, any agreement with respect to the Guarantor’s securities
that conflicts with the rights granted to the Holders in this Agreement. The
Guarantor and the Issuer represent and warrant that the rights granted to the
Holders hereunder do not in any way conflict with the rights granted to the
holders of the Guarantor’s or the Issuer’s securities under any other
agreements. The Guarantor and the Issuer will not take any action with respect
to the Registrable Securities which would adversely affect the ability of any of
the Holders to include such Registrable Securities in a registration undertaken
pursuant to this Agreement. The Guarantor represents and covenants that it has
not granted, and shall not grant, to any of its securityholders (other than the
Holders in such capacity) the right to include any of the Guarantor’s securities
in any Shelf Registration Statement filed pursuant to this Agreement.
     (c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Guarantor has obtained the written consent of Holders of a majority
of outstanding Registrable Securities; provided, however, that, no consent is
necessary from any of the Holders in the event that this Agreement is amended,
modified or supplemented for the purpose of curing any ambiguity, defect or
inconsistency that does not adversely affect the rights of any Holders.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Shelf Registration Statement and that does not directly or indirectly affect the
rights of other

26



--------------------------------------------------------------------------------



 



Holders of Registrable Securities may be given by Holders of at least a majority
of the Registrable Securities being sold by such Holders pursuant to such Shelf
Registration Statement; provided, however, that the provisions of this sentence
may not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. Each Holder of Registrable
Securities outstanding at the time of any such amendment, modification,
supplement, waiver or consent or thereafter shall be bound by any such
amendment, modification, supplement, waiver or consent effected pursuant to this
Section 9(c), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (A) when made, if made by hand delivery,
(B) upon confirmation, if made by telecopier, (C) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (D) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:
          (i) if to a Holder, at the most current address given by such Holder
to the Guarantor in a Notice and Questionnaire or any amendment thereto;

  (ii)   if to the Guarantor or the Issuer, to:

1000 Urban Center Drive, Suite 501
Birmingham, Alabama 35242
Attention: Chief Financial Officer
Telecopy No.: (205) 969-3756     (iii)   if to the Initial Purchasers, to:      
  c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171
Attention: Syndicate Department
Telecopy No.: (212) 713-1205         and         UBS Securities LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Syndicate Department
Telecopy No.: (203) 719-0683

or to such other address as such person may have furnished to the other persons
identified in this Section 9(d) in writing in accordance herewith.

27



--------------------------------------------------------------------------------



 



     (e) Majority of Registrable Securities. For purposes of determining what
constitutes holders of a majority of Registrable Securities, as referred to in
this Agreement, a majority shall constitute a majority in aggregate principal
amount of Registrable Securities, treating each relevant holder of shares of
Underlying Common Stock, Redemption or Repurchase Upon Designated Event of the
Notes as a holder of the aggregate principal amount of Notes in respect of which
such Common Stock was issued.
     (f) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Guarantor or its “affiliates” (as such term
is defined in Rule 405 under the Securities Act) (other than the Initial
Purchasers or subsequent Holders of Registrable Securities, if the Initial
Purchasers or such subsequent Holders are deemed to be such affiliates solely by
reason of their holdings of such Registrable Securities) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.
     (g) Third Party Beneficiaries. The Holders shall be third party
beneficiaries to the agreements made hereunder between the Guarantor and the
Issuer, on the one hand, and the Initial Purchasers, on the other hand, and
shall have the right to enforce such agreements directly to the extent they may
deem such enforcement necessary or advisable to protect their rights or the
rights of Holders hereunder. The Trustee shall be entitled to the rights granted
to it pursuant to this Agreement.
     (h) Successors and Assigns. Any person who purchases any Notes or Covered
Security from any Initial Purchaser or from any Holder shall be deemed, for
purposes of this Agreement, to be an assignee of such Initial Purchaser or such
Holder, as the case may be. This Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of each of the parties hereto
and shall inure to the benefit of and be binding upon each Holder of any Notes
or Covered Security.
     (i) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.
     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.
     (l) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto

28



--------------------------------------------------------------------------------



 



shall use their best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.
     (m) Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Guarantor with respect to the Registrable Securities. Except as
provided in the Purchase Agreement, there are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein,
with respect to the registration rights granted by the Guarantor with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
undertakings among the parties with respect to such registration rights. No
party hereto shall have any rights, duties or obligations other than those
specifically set forth in this Agreement.
     (n) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, Section 5 or Section 6 hereof
and the obligations to make payments of and provide for additional interest
under Section 2(e) hereof to the extent such additional interest accrues prior
to the end of the Effectiveness Period and to the extent any overdue additional
interest accrues in accordance with the last paragraph of such Section 2(e),
each of which shall remain in effect in accordance with its terms.
     (o) Submission to Jurisdiction. Except as set forth below, no claim,
counterclaim or dispute of any kind or nature whatsoever arising out of or in
any way relating to this Agreement (“Claim”) may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Guarantor and the Issuer hereby consents
to the jurisdiction of such courts and personal service with respect thereto.
The Guarantor and the Issuer hereby consents to personal jurisdiction, service
and venue in any court in which any Claim arising out of or in any way relating
to this Agreement is brought by any third party against any Initial Purchaser.
THE GUARANTOR AND THE ISSUER HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) IN ANY WAY ARISING
OUT OF OR RELATING TO THIS AGREEMENT. The Guarantor and the Issuer agree that a
final judgment in any such Proceeding brought in any such court shall be
conclusive and binding upon the Guarantor or the Issuer and may be enforced in
any other courts in the jurisdiction of which the Guarantor or the Issuer is or
may be subject, by suit upon such judgment.
[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

29



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                  Very truly yours,    
 
                MEDICAL PROPERTIES TRUST, INC.    
 
           
 
  By:   /s/ Edward K. Aldag, Jr.
 
Name: Edward K. Aldag, Jr.    
 
      Title: Chairman, President & CEO    
 
                MPT OPERATING PARTNERSHIP, L.P.    
 
                By: Medical Properties Trust, LLC
Its: General Partner    
 
                By: Medical Properties Trust, Inc.
Its: Sole Member    

                  By:   /s/ Edward K. Aldag, Jr.         Name:   Edward K.
Aldag, Jr.        Title:   Chairman, President & CEO   





--------------------------------------------------------------------------------



 



         

Accepted and agreed to as of the date
first above written, on behalf of itself
and the other several Initial
Purchasers:
UBS SECURITIES LLC

         
By:
  /s/ Jon Santemma
 
Name: Jon Santemma    
 
  Title: Managing Director    
 
       
By:
  /s/ Ryan Bondroff
 
Name: Ryan Bondroff    
 
  Title: Associate Director    

